NO. 07-10-0276-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL A
 
NOVEMBER 23, 2010
 
______________________________
 
 
TEXAS DEPARTMENT OF PUBLIC SAFETY, APPELLANT
 
V.
 
JAKE DEEWAYNE HINDMAN, APPELLEE
 
 
_________________________________
 
FROM COUNTY COURT AT LAW NO. 1 OF PARKER COUNTY;
 
NO. CIV-10-0203; HONORABLE JERRY BUCKNER, JUDGE
 
_______________________________
 
Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
            The Texas Department of
Public Safety perfected this appeal from the trial court's order reversing the
decision of the State Office of Administrative Hearings to suspend the driver's
license of Appellee, Jake Deewayne Hindman. 
The trial court's order was based on the Department's failure to prove
that breath test results were valid and accurate.  After the Department's appellate brief was
filed challenging the decision of the trial court in reweighing the evidence
and reversing the administrative decision, both parties filed a Joint Motion for Entry of an Agreed Order.  By that motion, which is signed by Hindman
and counsel for both parties, the parties agree that the legal issue, the
sufficiency of the Breath Test Supervisor's Affidavit, has been resolved in
favor of the Department.  In other words,
Hindman concedes error in the trial court's decision and agrees with the
Department that the trial court's order should be reversed so that his driver's
license suspension may go into effect.
            Accordingly, we grant
the parties' motion and reverse the trial court's order which had reinstated Hindman's driving privileges and instead render judgment in
accordance with the State Office of Administrative Hearings' decision to
suspend Hindman's driver's license.  Per agreement of the parties, costs are taxed
against the party incurring them.          
 
                                                                                    Patrick
A. Pirtle
                                                                                          Justice